          Case 3:20-cv-06382-VC Document 56 Filed 03/05/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ATHENA STANFORD,                                   Case No. 20-cv-06382-VC
                Plaintiff,
                                                    ORDER TO REFILE EXHIBITS TO
         v.                                         SECOND AMENDED COMPLAINT IN
                                                    ACCORDANCE WITH STANDING
 GENERAL INSURANCE COMPANY OF                       ORDER
 AMERICA, et al.,
                                                    Re: Dkt. Nos. 51-1
                Defendants.


       The filing at Docket Number 51-1 does not comply with Judge Chhabria’s Standing

Order for Civil Cases. See Standing Order ¶ 24. Each exhibit should be filed as a separate PDF.

The plaintiff shall refile this document with separate exhibits by 3 p.m. on Thursday, March 11.

The plaintiff (1) shall use the filing event “Other Documents” → “Amended Document (NOT

Motion),” (2) shall link the document to the noncompliant filing, and (3) shall rename the filing

appropriately. This order has no impact on the previously filed briefs.
       IT IS SO ORDERED.

Dated: March 5, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
